 1   BURSOR & FISHER, P.A.
     Neal J. Deckant (CA SBN 322946)
 2   ndeckant@bursor.com
     Frederick J. Klorczyk III (CA SBN 320783)
 3   fklorczyk@bursor.com
     1990 North California Blvd., Suite 940
 4   Walnut Creek, CA 94596
     Telephone: (925) 300-4455
 5   Facsimile: (925) 407-2700
 6   Attorneys for Plaintiff KENNETH GLASS
 7   BAKER DONELSON
     Sara M. Turner (pro hac vice pending)
 8   smturner@bakerdonelson.com
     Kyle A. Diamantas (pro hac vice pending)
 9   kdiamantas@bakerdonelson.com
     1400 Wells Fargo Tower
10   420 20th Street North, Suite 1400
     Birmingham, AL 35203
11   Telephone: (205) 250-8316
     Facsimile: (205) 250-3716
12
     VENABLE LLP
13   Angel A. Garganta (CA SBN 163957)
     AGarganta@venable.com
14   Tyler Welti (CA SBN 257993)
     TGWelti@venable.com
15   101 California Street, Suite 3800
     San Francisco, CA 94111
16   Telephone: (415) 653-3750
     Facsimile: (415) 653-3755
17
     Attorneys for Defendant
18   GLOBAL WIDGET, LLC d/b/a HEMP BOMBS

19                              UNITED STATES DISTRICT COURT

20                            EASTERN DISTRICT OF CALIFORNIA

21   KENNETH GLASS, individually and on behalf of   Case No.   19-cv-01906-MCE-KJN
     all others similarly situated,
22
                          Plaintiff,                STIPULATION TO EXTEND
23                                                  DEADLINES AND SET A
            v.                                      BRIEFING SCHEDULE ON
24                                                  DEFENDANT’S MOTION TO
     GLOBAL WIDGET, LLC d/b/a HEMP BOMBS,           DISMISS; SCHEDULING ORDER
25
                          Defendant.
26
27
28
     Case No. 19-cv-01906-MCE-KJN
     STIPULATION & ORDER TO EXTEND DEADLINES & SET BRIEFING SCHEDULE
 1          Plaintiff Kenneth Glass and Defendant Global Widget LLC d/b/a Hemp Bombs enter into
 2   this stipulation and agreement, subject to the Court’s approval, to set a briefing schedule on
 3   Defendant’s anticipated Motion to Dismiss Plaintiff’s Complaint and extend related case
 4   management deadlines.
 5          WHEREAS, Plaintiff filed a complaint on September 9, 2019 (ECF 1);
 6          WHEREAS, on September 20, 2019, the Court issued a pre-trial scheduling order
 7   requiring the Parties to meet and confer as required by Federal Rule of Civil Procedure 26(f)
 8   regarding their discovery plan within 60 days of service of the Complaint on Plaintiffs (ECF 3 at
 9   2);
10          WHEREAS, on October 10, 2019, Defendant filed a waiver of the service of summons
11   (ECF 4);
12          WHEREAS, Defendant’s deadline to file a responsive pleading and the Parties’ deadline
13   to meet and confer regarding their discovery plan is currently November 25, 2019;
14          WHEREAS, Defendant plans to file a motion to dismiss and seeks to extend the deadline
15   to file that responsive pleading 15 days, to December 9, 2019;
16          WHEREAS, the Parties have met and conferred regarding extending the deadline for

17   Defendant to file a responsive pleading and setting a briefing schedule on Defendant’s motion to
18   dismiss;
19          WHEREAS, the Parties have agreed to extend Defendant’s deadline to file a responsive

20   pleading and to set a briefing schedule on Defendant’s anticipated motion to dismiss as follows:
21   The deadline for Defendant to file a motion to dismiss shall be December 9, 2019; the deadline
22   for Plaintiff to file an opposition to the motion to dismiss shall be January 10, 2020; the deadline
23   for Defendant to file a reply in support of the motion to dismiss shall be January 31, 2020; and the
24   hearing on Defendant’s motion to dismiss shall be March 5, 2020 or as soon thereafter as the
25   Court may be available.
26          WHEREAS, the Parties have also agreed that it would be appropriate to extend the deadline
27   for the Parties to meet and confer as required by Federal Rule of Civil Procedure 26(f) until
28   December 11, 2019;
      Case No. 19-cv-01906-MCE-KJN
      STIPULATION & ORDER TO EXTEND DEADLINES & SET BRIEFING SCHEDULE                                       1
 1          WHEREAS, the Parties have not previously sought to extend any deadlines in this matter;
 2          WHEREAS, the Parties believe that there is good cause for the requested extensions and
 3   proposed briefing schedule because the proposed schedule will conserve party and judicial
 4   resources, allow the parties to focus on the dispositive motion to dismiss, and because, without an
 5   extension, briefing deadlines on the motion to dismiss would fall during the winter holidays.
 6          ACCORDINGLY, IT IS HEREBY STIPULATED AND AGREED, subject to the
 7   approval of the Court, that:
 8          1.      The deadline for Defendant to file a motion to dismiss shall be December 9, 2019;
 9   the deadline for Plaintiff to file an opposition to the motion to dismiss shall be January 10, 2020;
10   the deadline for Defendant to file a reply in support of the motion to dismiss shall be January 31,
11   2020; and the hearing on Defendant’s motion to dismiss shall be March 5, 2020, or as soon
12   thereafter as the Court may be available.
13          2.      The Parties shall meet and confer as required by Federal Rule of Civil Procedure
14   26(f) by December 11, 2019.
15
      Dated: November 20, 2019
16

17                                               By: /s/ Tyler Welti
                                                     Sara M. Turner
18                                                   Kyle A. Diamantas
                                                     Angel A. Garganta
19                                                   Tyler Welti
20
                                                      Attorneys for Defendant
21                                                    GLOBAL WIDGET, LLC d/b/a
                                                      HEMP BOMBS
22
23                                               By: /s/ Neal J. Deckant (as authorized 11/13/2019)
                                                     Neal J. Deckant
24                                                   Frederick J. Klorczyk III
25
                                                      Attorneys for Plaintiff
26                                                    KENNETH GLASS
27
28
      Case No. 19-cv-01906-MCE-KJN
      STIPULATION & ORDER TO EXTEND DEADLINES & SET BRIEFING SCHEDULE                                       2
 1                                                 ORDER
 2          Upon the Stipulation of the Parties and good cause appearing therefore, IT IS HEREBY
 3   ORDERED that:
 4          1.      The deadline for Defendant to file a motion to dismiss shall be December 9, 2019;
 5   the deadline for Plaintiff to file an opposition to the motion to dismiss shall be January 10, 2020;
 6   the deadline for Defendant to file a reply in support of the motion to dismiss shall be January 31,
 7   2020; and the hearing on Defendant’s motion to dismiss shall be March 5, 2020, or as soon
 8   thereafter as the Court may be available.
 9          2.      The Parties shall meet and confer as required by Federal Rule of Civil Procedure
10   26(f) by December 11, 2019.
11          IT IS SO ORDERED.
12   Dated: November 20, 2019
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
      Case No. 19-cv-01906-MCE-KJN
      STIPULATION & ORDER TO EXTEND DEADLINES & SET BRIEFING SCHEDULE                                       3
